Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                              CASE NO.:

 STESIE EDOUARD, an
 Individual,

        Plaintiff,

 v.

 CONVEY HEALTH SOLUTIONS, INC. f/k/a
 NATIONSHEALTH, INC., a Delaware Corporation,

       Defendant.
 ________________________________________/

                                            COMPLAINT

        Plaintiff, Stesie Edouard (“Plaintiff”), sues Defendant, Convey Health Solutions, Inc. f/k/a

 NationsHealth, Inc. (“Defendant”), and alleges as follows:

                                       NATURE OF ACTION

        1.      Plaintiff brings this lawsuit against her former employer, Defendant, for engaging

 in discriminatory and retaliatory conduct in violation of the American with Disabilities Act, 42.

 U.S.C. § 12101, et. seq. (“ADA”) and the Florida Civil Rights Act of 1997 (“FCRA”), Florida

 Statutes 760.01, et. seq. Plaintiff was employed as a customer service agent with Defendant.

 Defendant became aware of the fact that Plaintiff suffers from multiple medical conditions,

 namely, Coagulation Disorder. These medical conditions prevented Plaintiff from working the

 extended and night shifts. The medical conditions were the consequence of open-heart surgery

 whereby her aortic valve was replaced with an artificial valve. Plaintiff presented her supervisor

 and Defendant’s human resources department with written instructions that she could not work

 either the extended shift or late shift. This was because such a change would cause disruption to

                                               Page 1 of 15
                                         The Alderman Law Firm
        9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 2 of 15



 Plaintiff’s treatment plan, including medication and rest routines, which in turn poses risk to

 Plaintiff’s physical and emotional well-being. Instead of permitting Plaintiff to continue to work

 the regular shift (as other employees were permitted to do), Defendant attempted to force Plaintiff

 to work the extended and night shifts, all the meanwhile her supervisor would verbally taunt her

 to quit. Defendant ultimately terminated Plaintiff for not working the extended or night shifts.

 Plaintiff seeks damages, both compensatory and punitive, for the violations alleged herein.

                                   PARTIES, JURISDICTION & VENUE

         2.       Plaintiff, is sui juris and a resident of Broward County, Florida and the Southern

 District of Florida for the United States District Court.

         3.       Defendant, is a foreign corporation, incorporated in the state of Delaware, and at

 all material times relevant to this action, has been authorized to do business in the State of Florida.

 Defendant’s principal place of business is located at 100 SE 3rd Ave, 14th Floor, Fort Lauderdale,

 Florida.

         4.       This Court has original jurisdiction over this claim pursuant to 28 U.S.C. § 1331 in

 that the action asserted herein arises under the laws of the United States.

         5.       Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. § 1391

 because- (i) the Defendant resides within said judicial district; and, (ii) a substantial part of the

 events and omissions giving rise to the claims asserted herein occurred exclusively within said

 judicial district.

         6.       All conditions precedent to the bringing and maintenance of this action have either

 occurred, been excused, or otherwise waived by Defendant.

         7.       Plaintiff has retained the undersigned law firm in connection with this case and is

 obligated to pay said firm a fee.


                                                Page 2 of 15
                                          The Alderman Law Firm
         9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 3 of 15



                                     GENERAL ALLEGATIONS

 A.     Plaintiff’s Serious Health Conditions and Disabilities.

        8.       At all times material hereto, Plaintiff has and continues to suffer from multiple,

 serious and chronic medical conditions. Any one of these conditions by itself substantially impairs

 Plaintiff’s major life activities, including the impairment of major bodily functions. Any one of

 these conditions constitutes a “disability” within the meaning of the ADA.

        9.       In or about February, 1994, Plaintiff underwent open heart surgery to repair a heart

 murmur. Within days after this procedure, Plaintiff’s aortic valve collapsed, thereby necessitating

 a second open heart surgical procedure to replace her aortic valve with an artificial aortic valve,

 to-wit, a “St. Jude Mechanical Valve.”

        10.      In or around June, 2013, Plaintiff was diagnosed with Valvular Heart Disease

 Onset. “Valvular Heart Disease” (“VHD”) encompasses a number of common cardiovascular

 conditions that account for 10% to 20% of all cardiac surgical procedures in the United States.

 Plaintiff’s VHD constitutes a “disability” within the meaning of the ADA.

        11.      In order to protect the continuous and proper functioning of Plaintiff’s artificial

 aortic valve, Plaintiff was placed on Warfarin therapy for the remainder of her life. Warfarin is an

 anticoagulant drug (blood thinner) that is used to treat or prevent blood clots in veins or arteries.

 The goal of Warfarin therapy is to decrease the clotting tendency of blood, not to prevent clotting

 completely. Patients on Warfarin therapy must be monitored carefully with blood testing and,

 based upon test results, the patient’s daily dose of Warfarin is adjusted to keep clotting time within

 a target range. The blood test used to measure the time it takes for blood to clot is referred to as a

 prothrombine time test or protime (“PT”). The PT is reported as the International Normalized




                                                Page 3 of 15
                                          The Alderman Law Firm
         9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 4 of 15



 Ratio (“INR”). 1 INR must be monitored at least once a month and sometimes as often as twice

 weekly to make sure that the level of Warfarin remains in the effective range. If the INR is too

 low, blood clots will not be prevented, but if the INR is too high, there is an increased risk of

 bleeding. Dosage of Warfarin is adjusted according to the INR blood test results. “Labile INRs”

 refers to unstable/ high INRs or poor time in therapeutic range (e.g., 60%).

         12.     At all times material hereto, Plaintiff suffered and continues to suffer from labile

 INRs.

         13.     As a result of the Warfarin therapy, Plaintiff suffers from the chronic and serious

 medical condition known as a Coagulation Disorder. Coagulation Disorders are disruptions in the

 body’s ability to control blood clotting. Coagulation Disorders can result in either a hemorrhage

 (too little clotting that causes an increased risk of bleeding) or thrombosis (too much clotting that

 causes blood clots to obstruct blood flow). Plaintiff suffers from the Coagulation Disorder type

 where she is susceptible to hemorrhaging (too little clotting). Plaintiff’s Coagulation disorder

 constitutes a “disability” within the meaning of the ADA.

         14.     At all times material hereto, Plaintiff is and was under the care of both a treating

 cardiologist physician and a primary care physician. As part of her medical treatment plan,

 Plaintiff would undergo PT/INR check procedures in order to monitor for labile INRs as part of

 her routine prosthetic valve anti-coagulation control plan. Further, Plaintiff’s care plan established

 by her physicians and supported by her immediate family (as Plaintiff lived with her parents) was

 centered around her working the regular shift (i.e., 8:00 a.m. - 4:30 p.m.). This care plan includes




 1
  The INR is a standardized way of expressing the PT value, ensuring that PT results obtained by
 different laboratories can be compared.
                                                Page 4 of 15
                                          The Alderman Law Firm
         9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 5 of 15



 minimizing stress, sufficient rest, and a routine planning of eating, timing of taking medicine, and

 sleeping.

         15.     In addition to her other medical conditions, Plaintiff developed and suffers from the

 secondary medical condition of chronic anemia. Chronic anemia is anemia associated with other

 long-term health conditions that affects the body’s ability to make red blood cells. In Plaintiff’s

 case, the anemia is caused by her Warfarin therapy. Plaintiff routinely suffers from the following

 anemic symptoms in various gradations from mild to severe that can and do fluctuate: fatigue,

 weakness, pale skin, cold/ shivers and fast heartbeat. Plaintiff’s chronic anemia constitutes a

 “disability” within the meaning of the ADA.

         16.     Due to her medical conditions, as treated, Plaintiff is susceptible to and suffers from

 syncopal episodes likely related to orthostasis. A syncopal episode is where a person suddenly

 faints or passes out, losing consciousness. Syncopal episodes are typically triggered by a sudden,

 temporary drop in blood flow to the brain, which leads to loss of consciousness and muscle control.

 Plaintiff’s risk of syncopal episodes possesses a significant threat to her life given, if she faints and

 cuts or internally bruises herself (as a result of falling), she can hemorrhage to death due to her

 Coagulation Disorder. Plaintiff’s syncopal episodes constitute a “disability” within the meaning

 of the ADA.

 B.      Plaintiff’s Employment with Defendant.

         17.     Defendant is a specialized healthcare technology and services company that

 purportedly provides its clients with healthcare-specific, compliant member support solutions

 utilizing technology, engagement, and analytics. Specifically, Defendant offers insurance services

 to providers of Medicare Part B insurance plans and Medicare Part D prescription drug plans.




                                                Page 5 of 15
                                          The Alderman Law Firm
         9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 6 of 15



 Those services include marketing, insurance agent training and licensing, member enrollment and

 service, fulfillment, billing and collections.

         18.     In or about May, 2016, Defendant hired Plaintiff as its employee. At all times

 material hereto, Defendant hired Plaintiff for, and Plaintiff occupied, the position of “Member

 Services Advocate” in the Customer Service Department.

 C.      Plaintiff’s Medical Condition Worsens, Defendant’s Demand that Plaintiff Work the
         Night Shift, and Defendant’s Discrimination.

         19.     Prior to an episodic acute onset of syncope and other symptoms caused by her

 medical conditions, as treated, Plaintiff was recognized as a model employee. She was regularly

 asked- and happily agreed- to work overtime.

         20.     On or about June 2, 2017, Plaintiff received from Defendant formal recognition of

 her stellar work performance by bestowing on Plaintiff the employee recognition award of “Gold

 Star Performer” for the month of April, 2017.

         21.     In or about July, 2017, Plaintiff’s physical condition worsened due to her medical

 conditions stated above. She experienced an increase in number and intensity of symptoms.

         22.     On or about July, 2017, Plaintiff suffered from a syncopal episode at work, losing

 consciousness. She was transported for treatment to Memorial Hospital. Several months later,

 Plaintiff suffered from a second syncopal episode at work. A co-worker informed management,

 who in turn called Plaintiff’s parents who picked her up from work, taking her home to rest.

                    (Defendant’s Demand that Plaintiff Work the Night Shift)

         23.     At a time unknown to Plaintiff, Defendant decided to commence transitioning the

 Member Services Advocates to three (3) different shifts: (1) the first shift (i.e., 9:00 a.m. to 5:30

 p.m.); (2) the extended shift (i.e., 11:00 a.m. to 7:30 p.m.); or, (3) the night shift (i.e., 2:00 p.m. to

 11:30 p.m.).

                                                Page 6 of 15
                                          The Alderman Law Firm
         9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 7 of 15



        24.     In or about January, 2018, Defendant, through Ms. Marcellus, informed Plaintiff’s

 entire department, including Plaintiff’s supervisor, Ms. Perkins-Hayes, that the entire department

 may be required to transition to working either the night shifts or extended shifts, with new hires

 taking the regular shift.    Plaintiff informed both her supervisor and the Human Resources

 Department that she was unable to work either the night shift or the extended shift due to her

 medical conditions. As further alleged below, although Defendant stated it was transitioning the

 entire department to either extended or night shifts, ultimately this did not happen, as Defendant

 permitted several of Plaintiff’s peers to remain on the first shift. As further alleged below, none

 of these other departmental peers suffered from serious medical conditions or disabilities.

        25.     Plaintiff was unable to work either the extended or night shifts without violating

 her doctor’s medical instructions and care plan. The proposed change posed a danger to her health,

 as Plaintiff’s body likely would react negatively to the disruption to her sleep, rest, eating and

 medication cycles. Such a change posed a significant risk to Plaintiff’s well-being in that it would

 cause or exacerbate her medical conditions, including, but not limited to, anemia, labile INRs,

 syncopal episodes, fatigue, lack of mental clarity, and overall depletion and depression of her mood

 and psychological well-being.

        26.     On or about March 4, 2018, Defendant reassigned Plaintiff to the night shift.

        27.     On or about March 5, 2018, Plaintiff consulted with her treating physician who

 provided specific medical instructions against working either the night shift or extended shift.

 Plaintiff’s treating physician reduced her instructions to a “doctor’s note” for Plaintiff to present

 to Defendant. In accordance with the interactive process requirements of the ADA, Plaintiff

 promptly presented Defendant with a copy of her treating physician’s written instructions, a copy

 of which is attached hereto as Exhibit A (“Physician’s Written Instructions”).


                                               Page 7 of 15
                                         The Alderman Law Firm
        9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 8 of 15



         28.       On March 6, 2018, Plaintiff returned to work whereby she promptly provided her

 supervisor a copy of her Physician’s Written Instructions. Plaintiff learned, after inquiring of the

 Human Resources Department, that her supervisor never provided or otherwise communicated to

 Human Resources, either the fact that Plaintiff obtained the Physician’s Written Instructions or the

 contents thereof. Consequently, Plaintiff was required, and in fact did, return to her physician to

 obtain a copy of the Physician’s Written Instructions. Plaintiff’s physician’s office faxed a copy

 of the Physician’s Written Instructions directly to Defendant’s HR Department. Two days later,

 on March 8, 2018, Defendant reassigned Plaintiff from the night shift to the first shift starting at

 9:00 a.m.

         29.       From approximately March 8, 2018 through April 19, 2018 Plaintiff was assigned

 the first shift starting at 9:00 a.m.

         30.       On or about April 30, 2018, Defendant unilaterally and without regard to Plaintiff’s

 disability and medical conditions, changed Plaintiff’s shift to the 11:00 a.m. extended shift. By

 doing so, Defendant failed to participate in the ADA interactive process in good faith.

         31.       Defendant expressly prohibited Plaintiff from “clocking in” until 11:00, that is, the

 extended shift.

         32.       In May, 2018, Defendant commenced a pattern of discriminatory conduct by

 willfully and deliberately refusing to recognize Plaintiff’s documented and diagnosed medical

 condition by ignoring Plaintiff’s treating physician’s instructions for Plaintiff not to work either

 the night shift or extended shift. During this time period, Plaintiff routinely and on numerous

 occasions informed Defendant that she could not work the extended shift due to her medical

 conditions.




                                                Page 8 of 15
                                          The Alderman Law Firm
         9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 9 of 15



         33.     On several occasions, Plaintiff, on her own volition and in an effort to engage in

 good faith in the interactive process, personally spoke and pleaded to Defendant’s human resources

 personnel in an effort to discuss a reasonable accommodation of the work shift. Plaintiff was

 brought to a state of distraught crying during her meetings with human resources.            Defendant’s

 human resources personnel ignored Plaintiff’s requests for assistance or reasonable

 accommodation and, even more egregious, Plaintiff was then subjected to verbal taunting by her

 supervisor that if she did not like the extended shift, she could quit by “turn[ing] in her badge.”

 The supervisor’s taunting was intentional and willful, designed to create anxiety, stress and force

 Plaintiff to pick between her physical and mental health and well-being and her job. Defendant’s

 actions show a deliberate, reckless and willful indifference to Plaintiff and her medical conditions,

 as well as Defendant’s obligations (and Plaintiff’s rights) under the ADA. Such deliberate,

 reckless and willful indifference is further exacerbated by the fact that Defendant continued to

 allow some employees (none of which were disabled or otherwise had serious health conditions)

 to select to voluntarily remain on the first shift.

         34.     Plaintiff continued to report to work at 9:00 a.m. as she needed to leave at

 approximately 5:30 p.m. to stay on her care plan and avoid jeopardizing her health. Defendant

 refused to permit Plaintiff to clock in at 9:00 a.m.

         35.     During this time period, not only did Defendant ignore Plaintiff’s physician’s

 instructions and numerous requests for reasonable accommodations, but also continued verbally

 taunting and harassing Plaintiff by telling her that if she did not like the extended shift, she could

 quit by “turn[ing] in her badge.”




                                                Page 9 of 15
                                          The Alderman Law Firm
         9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 10 of 15



         36.       Beginning in or about May of 2018, Defendant began to discipline Plaintiff for

  “unexcused absences” because she would stop working at approximately 5:30 p.m. in order to

  maintain her established medical condition care routine.

         37.       Plaintiff was terminated on or about June 21, 2019 for violating Defendant’s

  attendance policy. The violations underlying Plaintiff’s termination was Plaintiff’s clocking out

  at 5:30 p.m.

         38.       Throughout the course of Plaintiff’s employment with Defendant, including the

  weeks immediately preceding her termination, Defendant utilized a point system attendance policy

  to discipline Plaintiff, without any regard for her disability. After Defendant’s switching of

  Plaintiff to the extended shift, Plaintiff continued to present herself at work for the first shift, at

  which time, Defendant prohibited Plaintiff from starting work until the extended shift commenced

  at 11:00 a.m. She then would clock out at her the regular shift end time (i.e. 5:30 p.m.), at which

  time, the Defendant would utilize the point system against her by indicating she left work early

  without permission. Defendant then utilized the accumulation of adverse points as the pretext to

  fire Plaintiff for violating the attendance policy.

                                      -COUNT I-
                  (VIOLATION OF THE AMERICAN WITH DISABILITIES ACT)

         39.       Plaintiff re-alleges and reincorporate paragraphs 1 through 38 as though fully set

  forth herein.

         40.       This is a claim for violation of the American with Disabilities Act, as amended (the

  “ADA”), 42 U.S.C. § 12101, et. seq.

         41.       Defendant is a covered “employer” within the meaning of the ADA. See 42 U.S.C.

  § 12111(5).



                                                Page 10 of 15
                                           The Alderman Law Firm
          9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 11 of 15



          42.     At all relevant times, Plaintiff is and was a “qualified individual” with a disability

  and in a protected group under the ADA. See 42 U.S.C. § 12111(8).

          43.     Under §12112 of the ADA, it is unlawful for Defendant to discriminate against a

  qualified individual such as Plaintiff on the basis of disability in regard to her advancement,

  discharge, compensation, training, and other terms, conditions, and privileges of employment.

          44.     Defendant’s failure to permit Plaintiff to work the first shift constitutes the not

  making of a reasonable accommodation to the known physical and mental limitations of Plaintiff.

  This is particularly true given Defendant permitted some of Plaintiff’s departmental, non-disabled

  peers the option to remain on the first shift.

          45.     In violation of the ADA, Defendant unlawfully denied Plaintiff a reasonable

  accommodation for her disability.

          46.     As alleged above, Plaintiff attempted to engage Defendant in an interactive process

  to obtain a reasonable accommodation under the ADA. However, Defendant failed to participate

  in the interactive process in good faith and, to the contrary, commenced verbally taunting Plaintiff.

          47.     In violation of § 12112 of the ADA, Defendant unlawfully discriminated against

  Plaintiff.

          48.     Defendant treated Plaintiff differently than those outside Plaintiff’s protected class.

          49.     The unlawful employment practices, complained of herein, were done despite

  Plaintiff’s qualifications for the job.

          50.     Defendant has conducted itself intentionally, deliberately, willfully, and in callous

  disregard of the rights of Plaintiff under the ADA thereby subjecting Defendant to punitive

  damages.

          51.     As a result of the foregoing, Plaintiff suffered damages.


                                                Page 11 of 15
                                           The Alderman Law Firm
          9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 12 of 15



          52.     Plaintiff is entitled to an award of her reasonable attorneys’ fees, including litigation

  expenses, and costs pursuant to 42 U.S.C. § 12205.

          53.     Plaintiff is entitled to the statutory remedies set forth in 42 U.S.C. § 12117(a).

          WHEREFORE, Plaintiff, Stesie Edouard, demands judgment against Defendant, for

  damages, including lost pay, compensatory and punitive, together with any and all equitable relief

  this Court deems just and proper, including reasonable attorneys’ fees, together with an award of

  interest and costs as allowable by the ADA.

                                              -COUNT II-
                                            (RETALIATION)

          Plaintiff sues Defendant and alleges as follows:

          54.     Plaintiff re-alleges and reincorporates paragraphs 1 through 38 as though fully set

  forth herein.

          55.     This is an action for retaliation brought by Plaintiff and against Defendant under

  the ADA, to-wit, 42. U.S.C. § 12203.

          56.     Plaintiff engaged in protected activity by seeking a reasonable accommodation

  under the ADA.

          57.     By terminating Plaintiff, Defendant took adverse employment action against

  Plaintiff.

          58.     There was a causal connection between Plaintiff’s protected activity and the

  adverse employment action against Plaintiff.

          WHEREFORE, Plaintiff, Stesie Edouard, demands judgment against Defendant, for

  damages, including lost pay, compensatory and punitive, together with any and all equitable relief

  this Court deems just and proper, including reasonable attorney’s fees, together with an award of

  interest and costs as allowable by the ADA.

                                                Page 12 of 15
                                           The Alderman Law Firm
          9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 13 of 15



                          -COUNT III-
  (UNLAWFUL EMPLOYMENT PRACTICES UNDER § 760.10, FLORIDA STATUTES)

          59.        Plaintiff re-alleges and reincorporates paragraphs 1 through 3 and 5 through 38 as

  though fully set forth herein.

          60.        Count IV is a state law claim or damages brought pursuant to the Florida Civil

  Rights Act of 1997, Fla. Stat. § 760.01, et. seq. (the “FLCRA”).

          61.        Section 760.10(1), Florida Statutes, reads in applicable part: “[i]t is an unlawful

  employment practice for an employer: (a) To discharge or to fail or refuse to hire any individual,

  or otherwise to discriminate against any individual with respect to compensation, terms,

  conditions, or privileges of employment, because of such individual’s …. handicap…”

          62.        At all times material hereto, Defendant engaged in unlawful employment practices

  in violation of Fla. Stat. § 760.10 by failing to provide Plaintiff with a reasonable accommodation

  and then terminating her in retaliation. ..

          63.        By subjecting Plaintiff to discriminatory employment practices, Defendant acted

  with intent, malice and with reckless disregard for Plaintiff’ protected rights under state and federal

  law.

          64.        The unlawful employment practices, complained of herein, were done despite

  Plaintiff’ qualifications for the job.

          65.        Defendant treated Plaintiff differently than those outside Plaintiff’ protected

  classes.

          66.        As a direct and proximate cause of Defendant’s intentional conduct, Plaintiff

  suffered serious economic losses as well as mental pain and suffering.

          WHEREFORE, Plaintiff respectfully requests that this Court:



                                                   Page 13 of 15
                                              The Alderman Law Firm
             9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 14 of 15



         A.       Order Defendant to make whole Plaintiff, who was wrongfully discharged or

 terminated, by providing appropriate lost wages and back pay, with prejudgment and post-judgment

 interest, in amounts to be determined at trial, and other affirmative relief necessary to eradicate the

 effects of these unlawful employment practices including, but not limited to, reinstatement or front

 pay in lieu thereof;

         B.       Order Defendant to make whole Plaintiff, who was wrongly discharged or

 terminated, by providing compensation for past and future pecuniary losses resulting from the

 unlawful employment practices described in this action including, but not limited to, relocation

 expenses, job search expenses, medical expenses, penalties for defaulting on loans, moving

 expenses and the like, in amounts to be determined at trial;

         C.       Order Defendant to make whole Plaintiff, who was wrongly discharged or

 terminated, by providing compensation for past and future nonpecuniary losses resulting from the

 unlawful practices complained of in this action including, but not limited to, emotional and/or

 physical pain, suffering and mental anguish, humiliation, and loss of enjoyment of life, and the like,

 in amounts to be determined at trial;

         D.       Order Defendant to cancel and expunge all unwarranted personnel action and any

 adverse materials relating to the Defendant’s discriminatory practices;

         E.       Order Defendant to pay Plaintiff, who was wrongly discharged or terminated,

 punitive damages for Defendant’s malicious and reckless conduct, as described in this action, in

 amounts to be determined at trial;

         F.       Award Plaintiff any relief allowable pursuant to Fla. Stat. § 760.11(5);

         G.       Award Plaintiff their attorneys’ fees and costs of this action pursuant to Fla. Stat. §

 760.11(5); and


                                                Page 14 of 15
                                           The Alderman Law Firm
          9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 0:19-cv-63021-RS Document 1 Entered on FLSD Docket 12/09/2019 Page 15 of 15



             H.      Grant such further relief as the Court deems necessary and proper in the public

 interest.

                                        DEMAND FOR JURY TRIAL

             Plaintiff respectfully requests a trial by jury on all issues so triable.

                                                       Respectfully submitted,


                                                       THE ALDERMAN LAW FIRM
                                                       Attorneys for Plaintiff
                                                       9999 NE 2nd Avenue, Suite 211
                                                       Miami Shores, Florida 33138
                                                       Telephone: 305-200-5473
                                                       Facsimile: 305-200-5474
                                                       E-Mail:jalderman@thealdermanlawfirm.com
                                                              kjohnson@thealdermanlawfirm.com

                                                       By: /s/ Jason R. Alderman
                                                              Jason R. Alderman
                                                              Florida Bar No. 172375
                                                              Kristy M. Johnson
                                                              Florida Bar No. 144282
                                                              Troy A. Tolentino
                                                              Florida Bar No. 117981




                                                   Page 15 of 15
                                              The Alderman Law Firm
             9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
